Exhibit 10.2

 

EXECUTION VERSION

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE  AGREEMENT (this “Agreement”) is made and entered into as of
June 21, 2016 by and among Welsh, Carson, Anderson & Stowe X, L.P. and WCAS
Management Corp. (each such party a “Seller” and collectively referred to as the
“Sellers”), and Universal American Corp. (the “Buyer”).

 

WHEREAS, the Sellers, collectively, beneficially own 7,098,775 shares of common
stock, par value $0.01 per share, of the Buyer (the “Common Stock” and such
shares so owned, the “Seller Shares”), as set forth on Schedule A hereto;

 

WHEREAS, each Seller desires to sell to the Buyer, and the Buyer desires to
purchase from each Seller, the Repurchase Shares;

 

WHEREAS, contemporaneously with entry into this Agreement, the Buyer is entering
into a stock purchase agreement with Perry Partners L.P., Perry Partners
International, Inc., Perry Partners International Master Inc., Perry Private
Opportunities Fund L.P. and Perry Private Opportunities Offshore Fund L.P. in
substantially the same form as this Agreement (the “Perry Agreement”); and

 

WHEREAS, the parties hereto desire to set forth the terms and conditions of
their agreements and understandings.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties to
this Agreement, intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                    Certain Defined Terms. For
purposes of this Agreement:

 

(a)                                 “Additional Closing” means the closing of
the purchase and sale of the Additional Repurchase Shares.

 

(b)                                 “Additional Note Closing” means any
additional closing of the sale of convertible notes issued by the Buyer in the
Offering pursuant to the exercise of the underwriter’s option to purchase
additional convertible notes, which closing may or may not occur on the same
date and time as the Initial Note Closing.

 

(c)                                  “Additional Repurchase Shares” means, with
respect to a Seller, a number of shares of Common Stock equal to (i) (A) the
Specified Additional Proceeds divided by (B) the Per Share Price multiplied by
(ii) such Seller’s Seller Percentage, rounded down to the nearest whole share.

 

--------------------------------------------------------------------------------


 

(d)                                 “affiliate” shall have the meaning ascribed
to such term under the Securities Exchange Act of 1934, as amended; provided,
that, notwithstanding such definition, each Seller shall be deemed an affiliate
of each other Seller, and Sean Traynor shall be deemed an affiliate of each
Seller.

 

(e)                                  “Business Day” means any day that is not a
Saturday, a Sunday or other day on which banks are required or authorized by Law
to be closed in New York, New York.

 

(f)                                   “Closing Dates” means the Initial Closing
Date together with the Additional Closing Date.

 

(g)                                  “Closings” means the Initial Closing
together with the Additional Closing.

 

(h)                                 “Code” means the U.S. Internal Revenue Code
of 1986, as amended.

 

(i)                                     “Encumbrance” means any call, charge,
claim, limitation, condition, equitable interest, contract, mortgage, lien,
option, commitment, demand, pledge, security interest, easement, encroachment,
right of first refusal, adverse claim or encumbrance or restriction of any kind,
including any federal, state or local tax lien and any restriction on transfer
or other assignment (other than any contractual lock-up restrictions signed at
the request of the Buyer or its Representatives), as security or otherwise, of
or relating to use, quiet enjoyment, voting, transfer, receipt of income or
exercise of any other attribute of ownership.

 

(j)                                    “Governmental Authority” means (i) any
federal, state, local, foreign or international government or governmental
authority, regulatory or administrative agency, governmental commission,
department, board, bureau, agency or instrumentality, court, tribunal,
arbitrator or arbitral body (public or private); (ii) any self-regulatory
organization; and (iii) any political subdivision of any of the foregoing.

 

(k)                                 “Initial Closing” means the closing of the
purchase and sale of the Initial Repurchase Shares.

 

(l)                                     “Initial Note Closing” means the initial
closing of the sale of convertible notes of the Buyer in the Offering.

 

(m)                             “Initial Repurchase Shares” means, with respect
to a Seller, the number of shares of Common Stock set forth in the “Initial
Repurchase Shares” column with respect to such Seller on Schedule A.

 

(n)                                 “IRS” shall mean the United States Internal
Revenue Service.

 

(o)                                 “Per Share Price” means $6.80.

 

2

--------------------------------------------------------------------------------


 

(p)                                 “Person” means any natural person,
corporation, company, partnership, association, limited liability company,
limited partnership, limited liability partnership, trust or other legal entity
or organization, including a Governmental Authority.

 

(q)                                 “Representatives” means, with respect to any
Person, such Person’s officers, directors, principals, trustees, executors,
personal representatives, fiduciaries employees, subsidiaries, affiliates,
equityholders, legal counsel, advisors, auditors, agents, bankers and other
representatives.

 

(r)                                    “Repurchase Shares” means, collectively,
the Initial Repurchase Shares and the Additional Repurchase Shares.

 

(s)                                   “Section 302 Certification” shall have the
meaning given in Section 2.2(b).

 

(t)                                    “Seller Percentage” means, with respect
to a Seller, the percentage set forth in the “Seller Percentage” column with
respect to such Seller on Schedule A.

 

(u)                                 “Specified Additional Proceeds” means an
amount that is determined by the Buyer in its sole and absolute discretion,
which amount shall be equal to the “Specified Additional Proceeds” under the
Perry Agreement. For the avoidance of doubt, in no event shall such amount
result in any Seller being required to sell any shares of Common Stock that are
not Seller Shares.

 

(v)                                 “Transactions” means the transactions
contemplated by this Agreement or any Transaction Document.

 

ARTICLE II

 

PURCHASE AND SALE

 

Section 2.1                                    Purchase and Sale of the
Repurchase Shares.

 

(a)                                 Subject to the terms and conditions of this
Agreement, at the Initial Closing, each Seller agrees to sell, assign, transfer,
convey and cause to be delivered to the Buyer its Initial Repurchase Shares,
free and clear of all Encumbrances, and the Buyer shall purchase each Initial
Repurchase Share from the applicable Seller at the Per Share Price.

 

(b)                                 Subject to the terms and conditions of this
Agreement, at the Additional Closing, if any, each Seller agrees to sell,
assign, transfer, convey and cause to be delivered to the Buyer its Additional
Repurchase Shares, free and clear of all Encumbrances, and the Buyer shall
purchase each Additional Repurchase Share from the applicable Seller at the Per
Share Price.

 

3

--------------------------------------------------------------------------------


 

Section 2.2                                    Withholding Rights.

 

(a)                                 Buyer shall not be entitled to deduct and
withhold from the consideration otherwise payable pursuant to this Agreement
under the Code, or any provision of state, local or foreign tax law, except to
the extent provided by Section 2.2(c).

 

(b)                                 Prior to each Closing each Seller shall
provide to the Buyer (i) a properly completed IRS Form W-9 or an appropriate IRS
Form W-8, as applicable, and (ii) in the case of a Seller that is not a United
States person (within the meaning of Section 7701(a)(30) of the Code, such
Seller provides documentation substantially in the form of Exhibit A hereto to
the Buyer certifying that such Seller meets at least one of the “complete
termination,” “substantially disproportionate” or “not essentially equivalent to
a dividend” tests under Section 302(b) of the Code (the “Section 302
Certification”).

 

(c)                                  If a Seller that is not a United States
person fails to provide the Section 302 Certification prior to Closing or fails
to certify on such Section 302 Certification that it meets at least one of the
tests under Section 302(b) of the Code, the Buyer shall treat the sale of Common
Stock as a “distribution” subject to Section 301 of the Code, and in such case
the Buyer shall withhold an amount therefrom, such amount to be calculated based
on the Buyer’s reasonable estimate of the Buyer’s current and accumulated
earnings and profits for the year in which the Closing occurs, as determined in
accordance with Treasury Regulation Section 1.1441-3(c)(2)(ii) and a withholding
tax rate of 30%; provided, that if such Seller certifies as to its eligibility
for a reduced rate of withholding pursuant to an income tax treaty on IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, provided to the Buyer by such
Seller, any such withholding shall be made at such reduced rate.

 

ARTICLE III

 

CLOSING; TERMINATION

 

Section 3.1                                    Closing.

 

(a)                                 The Initial Closing shall occur at the
offices of Paul, Weiss, Rifkind, Wharton & Garrison LLP at 10:00 am (New York
time) on the next Business Day following satisfaction of the closing conditions
set forth in Section 3.2 and Section 3.3 (other than any conditions that by
their nature are to be satisfied at the Closing, but subject to the satisfaction
or waiver of those conditions at the Closing).  The date of the Initial Closing
is herein referred to as the “Initial Closing Date”.  The Buyer and each Seller
agree to use commercially reasonable efforts to cause each Closing to occur as
soon as possible after the date hereof; provided, that each Seller acknowledges
and agrees that neither the Buyer’s failure to consummate the Offering nor the
failure of an Additional Note Closing to occur shall constitute a breach of the
Buyer’s obligations under this Agreement and the Buyer shall not have any
liability to any Person as a result of the failure of the Offering to occur for
any reason.

 

(b)                                 The Additional Closing, if any, shall occur
at the offices of Paul, Weiss, Rifkind, Wharton & Garrison LLP at 10:00 am (New
York time) on or within 35 days following the date of the Initial Closing and
following satisfaction of the closing conditions set forth in Section 3.2 and
Section 3.3 (other than any conditions that by their nature are to be

 

4

--------------------------------------------------------------------------------


 

satisfied at the Closing, but subject to the satisfaction or waiver of those
conditions at the Closing).  The date of the Additional Closing is herein
referred to as the “Additional Closing Date”.  The parties acknowledge and agree
that whether or not the Additional Closing occurs shall be in the sole and
absolute discretion of the Buyer.  The Buyer shall notify the Sellers of the
Additional Closing Date and the Specified Additional Proceeds as soon as
reasonably practicable after but in all events at least two Business Days prior
to the Additional Closing.

 

Section 3.2                                    Conditions to Closing of the
Seller.  The respective obligations of each Seller to consummate the
transactions contemplated hereby shall be subject to the fulfillment at or prior
to the applicable Closing of each of the conditions set forth in this
Section 3.2, unless waived in writing by the applicable Seller.  No Seller may
rely on the failure of any condition set forth in this Section 3.2 if a Seller’s
failure to comply with any provision of this Agreement was a proximate cause of
such failure of condition.

 

(a)                                 No Injunction.  There shall not have been
enacted or promulgated after the date hereof any law or order by a Governmental
Authority that enjoins or otherwise prohibits consummation of the Transactions
and (ii) there shall not be in effect any injunction (whether temporary,
preliminary or permanent) by any Governmental Authority of competent
jurisdiction that enjoins or otherwise prohibits consummation of the
Transactions.

 

(b)                                 Representations and Warranties. The
representations and warranties of each of the Buyer in this Agreement shall be
true and correct, and an authorized officer of the Buyer shall deliver
certificates to the Sellers dated as of the applicable Closing Date to such
effect.

 

(c)                                  Covenants.  The Buyer shall have performed
in all material respects all obligations and covenants required to be performed
by it under this Agreement at or before the applicable Closing Date and an
authorized officer of the Buyer shall deliver certificates to the Sellers dated
as of the applicable Closing Date to such effect.

 

Section 3.3                                    Conditions to Closing of the
Buyer.  The obligations of the Buyer to consummate the transactions contemplated
hereby shall be subject to the fulfillment at or prior to the applicable Closing
of each of the conditions set forth in this Section 3.3.  The Buyer may not rely
on the failure of any condition set forth in this Section 3.3 if the Buyer’s
failure to comply with any provision of this Agreement was a proximate cause of
such failure of condition.

 

(a)                                 No Injunction.  There shall not have been
enacted or promulgated after the date hereof any law or order by a Governmental
Authority that enjoins or otherwise prohibits consummation of the Transactions
and (ii) there shall not be in effect any injunction (whether temporary,
preliminary or permanent) by any Governmental Authority of competent
jurisdiction that enjoins or otherwise prohibits consummation of the
Transactions.

 

(b)                                 Representations and Warranties. The
representations and warranties of each Seller in this Agreement shall be true
and correct, and an authorized officer of each Seller shall deliver a
certificate to the Buyer dated as of the applicable Closing Date to such effect.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Covenants.  Each Seller shall have
performed in all material respects all obligations and covenants required to be
performed by it under this Agreement at or before the applicable Closing Date
and an authorized officer of each Seller shall deliver a certificate to the
Buyer dated as of the applicable Closing Date to such effect.

 

(d)                                 Offering. The Buyer shall have consummated
an offering of convertible notes issued by the Buyer in the aggregate amount of
not less than $100 million, on terms and conditions reasonably acceptable to the
Buyer, and received net proceeds in an amount not less than $96 million in
immediately available funds therefrom (the “Offering”); provided, that each
Seller acknowledges and agrees that the failure to consummate the Offering shall
not constitute a breach of the Buyer’s obligations under the Agreement and the
Buyer shall not have any liability to any Seller as a result of the failure of
the Offering to occur for any reason.

 

(e)                                  Instruments of Conveyance.  Each Seller
shall have delivered to the Buyer the items referenced in Section 3.4(a) of this
Agreement.

 

(f)                                   Lock-up Agreement.  Each Seller shall have
delivered to the Buyer the items referenced in Section 3.4(b) of this Agreement.

 

(g)                                  Resignations.  The Sellers shall have
caused the delivery to the Buyer of the items referenced in Section 3.4(c) of
this Agreement.

 

(h)                                 Other Closing. (i) The “Initial Closing” (as
defined in the  Perry Agreement) shall occur simultaneously with the Initial
Closing hereunder or (ii) the “Additional Closing” (as defined in the Perry
Agreement) shall occur simultaneously with the Additional Closing hereunder, as
applicable.

 

Section 3.4                                    Deliveries.

 

(a)                                 Instruments of Conveyance and Transfer.

 

(i)                                     At each Closing, with respect to each
Repurchase Share that is not subject to Section 3.4(a)(ii), each Seller shall
deliver to the Buyer evidence that such Seller has completed electronic delivery
of the applicable Repurchase Shares through the Depository Trust Company
Deposit/Withdrawal at Custodian system to the account of the Buyer, in each case
evidencing the transfer of the applicable Repurchase Shares to the Buyer, dated
as of the applicable Closing Date, and in such form satisfactory to the Buyer as
shall be effective to vest in the Buyer good and valid title to the applicable
Repurchase Shares, free and clear of any Encumbrance. Each Seller shall at any
time, and from time to time, following a Closing, execute, acknowledge and
deliver all further assignments, transfers, and any other such instruments of
conveyance, upon the request of the Buyer, to confirm the sale of any Repurchase
Shares hereunder.

 

(ii)                                  At each Closing, with respect to each
Repurchase Share represented by a stock certificate issued in the name of such
Seller, such Seller shall deliver to the Buyer certificates representing all
such Repurchase Shares accompanied by stock powers duly endorsed in blank, in
each case, in form and substance for transfer reasonably acceptable to Buyer,
free and clear of all Encumbrances.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Lock-up Agreement.  Contemporaneously with
entering into this Agreement, each Seller shall, and shall cause Richard Perry
to, deliver to the Buyer a duly executed lock-up agreement (each, a “Lock-up
Agreement”) in substantially the form attached hereto as Schedule B.

 

(c)                                  Director Resignations. Each Seller shall
cause Sean Traynor to deliver to the Buyer at the Initial Closing his
irrevocable written resignation from the Board of Directors of the Buyer (the
“Board”) and each committee thereof, in a form attached hereto as Schedule C,
which resignation shall be effective as of the Initial Closing.

 

(d)                                 Payment.  At each Closing, the Buyer shall
deliver to each Seller (or cause to be delivered) by wire transfer of
immediately available funds, in accordance with Schedule D, an aggregate amount
equal to the sum of (i) the Per Share Price multiplied by the number of
Repurchase Shares to be sold to the Buyer by such Seller at such Closing plus
(ii) the amount payable to such Seller in accordance with Section 5.19.

 

Section 3.5                                    Termination.

 

(a)                                 This Agreement may be terminated at any time
prior to the Initial Closing:

 

(i)                                     by mutual consent of the Sellers and the
Buyer; or

 

(ii)                                  by either the Sellers or the Buyer if the
Initial Closing shall not have occurred on or before July 15, 2016, except that
the right to terminate this Agreement under this Section 3.5(a)(ii) shall not be
available to any party to this Agreement whose breach (or whose affiliate’s
breach) of this Agreement has been a proximate cause of the failure of the
Initial Closing to have occurred by such date.

 

(b)                                 If this Agreement is validly terminated
pursuant to this Section 3.5, except as set forth in this Section 3.5, it shall
become void and of no further force and effect, with no liability on the part of
any party to this Agreement (or any Representative of such party), except that
(without limiting the proviso to the last sentence of Section 3.1(a)) if such
termination results from the willful and material (a) failure of any party to
perform its covenants, obligations or agreements contained in this Agreement or
(b) breach by any party of its representations or warranties contained in this
Agreement, then such party shall be liable for any damages incurred or suffered
by the other parties as a result of such failure or breach.  The provisions of
the proviso to the last sentence of Section 3.1(a), this Section 3.5(b) (Effect
of Termination) and ARTICLE V (General Provisions) (other than Section 5.2,
Section 5.3, Section 5.17, Section 5.18, Section 5.19 and the last sentence of
Section 5.20) shall survive any termination of this Agreement.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1                                    Representations and Warranties of
Each Seller. As of the date hereof and each Closing, each Seller represents and
warrants that:

 

7

--------------------------------------------------------------------------------


 

(a)                                 Such Seller has the corporate or partnership
(as applicable) power, legal right and authority to execute, deliver and perform
its obligations hereunder and to consummate the Transactions, including the
necessary power and authority to sell, assign, transfer and deliver the
Repurchase Shares to be sold by such Seller hereunder.

 

(b)                                 The execution and delivery of this Agreement
and the Lock-up Agreement and each other document contemplated hereby and
thereby (the “Transaction Documents”), the performance of its obligations under
the Transaction Documents and the consummation of the Transactions (i) have been
duly and validly authorized by all necessary action on part of such Seller and
when duly and validly executed, will constitute a legal, valid and binding
obligation of such Seller enforceable against such Seller in accordance with its
terms, (ii) will not conflict with, result in a breach of, constitute a default
under, or violate the organizational documents of such Seller, (iii) will not
conflict with or violate in any material respect any law or regulation
applicable to such Seller or any Repurchase Shares or otherwise applicable to
the Transactions, (iv) will not result in any material breach of, constitute a
material default (or an event that, with notice or lapse of time or both, would
become a default) under, require any consent of, approval from or notice to any
Person pursuant to, give to others any right of termination, amendment,
modification, acceleration or cancellation of, or result in the creation of any
Encumbrance on any Repurchase Share pursuant to any note, bond, mortgage,
indenture, agreement, lease, license, permit, franchise, instrument, obligation
or other contract to which such Seller is a party or is bound or by which any
Repurchase Shares are bound or affected and (v) will not violate any order,
writ, injunction or decree of any Governmental Authority to which such Seller or
any of its properties is subject, the effect of any of which, either
individually or in the aggregate, would affect the validity of any Repurchase
Shares to be sold by such Seller or reasonably be expected to materially impact
such Seller’s ability to perform its obligations under the Transaction Documents
in a timely manner.

 

(c)                                  Such Seller is the beneficial owner of each
Seller Share (including the Repurchase Shares), Company Option and Restricted
Share set forth next to such Seller’s name on Schedule A, free and clear of any
Encumbrance.  Such Seller has the right, authority and power to sell, assign and
transfer its Seller Shares (including the Repurchase Shares) to the Buyer.  Upon
delivery to the Buyer of the Repurchase Shares at a Closing and the Buyer’s
payment in accordance with Section 3.4(d) (but subject to Section 2.2), the
Buyer shall acquire good and valid title to the applicable Repurchase Shares,
free and clear of any Encumbrance.  Neither such Seller nor any of its
respective affiliates owns any shares of Common Stock, any Company Options or
any Restricted Shares other than as set forth on Schedule A.  The Exercise Price
of the Company Options held by such Seller is set forth on Schedule A. For the
avoidance of doubt, in respect of each Closing, each Seller shall have the right
to designate which of the Common Stock that it then beneficially owns will
constitute Repurchase Shares for the purposes of such Closing, provided that
such Seller provides the Buyer written notification of such designation at least
two Business Days prior to such Closing.

 

Section 4.2                                    Representations and Warranties of
the Buyer. As of the date hereof and each Closing, the Buyer represents and
warrants that:

 

8

--------------------------------------------------------------------------------


 

(a)                                 The Buyer is duly organized, validly
existing and in good standing under the law of the State of Delaware, and has
the requisite power and authority to own, lease and operate its assets and
properties and to carry on its business as now conducted.

 

(b)                                 The Buyer has the full, absolute and entire
power, legal right and authority to execute, deliver and perform its obligations
hereunder and to consummate the Transactions contemplated hereby.

 

(c)                                  The execution and delivery of the
Transaction Documents, the performance of its obligations under the Transaction
Documents and the consummation of the Transactions (i) have been duly and
validly authorized by all necessary action on part of the Buyer and when duly
and validly executed, will constitute a legal, valid and binding obligation of
the Buyer enforceable against the Buyer in accordance with its terms, (ii) will
not conflict with, result in a breach of, constitute a default under, or violate
the organizational documents of the Buyer, (iii) will not conflict with or
violate in any material respect any law or regulation applicable to the Buyer or
otherwise applicable to the Transactions (including Regulation M promulgated
under the Securities and Exchange Act of 1934, as amended), (iv) will not result
in any material breach of, constitute a material default (or an event that, with
notice or lapse of time or both, would become a default) under, require any
consent of, approval from or notice to any Person pursuant to, give to others
any right of termination, amendment, modification, acceleration or cancellation
of, any note, bond, mortgage, indenture, agreement, lease, license, permit,
franchise, instrument, obligation or other contract to which Buyer is a party or
is bound, and (v) will not violate any order, writ, injunction or decree of any
Governmental Authority to which Buyer or any of its properties is subject, the
effect of any of which, either individually or in the aggregate, would
reasonably be expected to materially impact Buyer’s ability to perform its
obligations under the Transaction Documents in a timely manner.

 

ARTICLE V

 

GENERAL PROVISIONS

 

Section 5.1                                    Seller Acknowledgments. As of the
date hereof and each Closing, each Seller acknowledges and agrees that:

 

(a)                                 Such Seller has relied solely upon its own
investigation and analysis.

 

(b)                                 Such Seller has not relied upon any
representations or warranties (whether oral or written) with respect to the
Buyer, the Repurchase Shares or the Buyer’s business, financials, prospects,
projections, operations, technology, assets, liabilities, results of operations,
financial condition, budgets, estimates or operational metrics or any other
matter, or as to the accuracy or completeness of any of the information
(including any statement, document or agreement delivered pursuant to the
Transaction Documents and any financial statements and any projections,
estimates or other forward-looking information) provided or otherwise made
available to the Sellers or their Representatives.

 

(c)                                  Such Seller has received all the
information it considers necessary or appropriate for deciding whether to sell
the Repurchase Shares and has made its own analysis

 

9

--------------------------------------------------------------------------------


 

and decision to sell the Repurchase Shares to the Buyer based upon such
information as such Seller deems appropriate.

 

(d)                                 None of the Buyer, its Representatives or
any other Person has made any representation or warranty, express or implied,
except as expressly set forth herein, regarding any aspect of the sale and
purchase of the Repurchase Shares or the Buyer’s business, financials,
prospects, projections, operations, technology, assets, liabilities, results of
operations, financial condition, budgets, estimates or operational metrics or
any other matter, or as to the accuracy or completeness of any of the
information (including any statement, document or agreement delivered pursuant
to the Transaction Documents and any financial statements and any projections,
estimates or other forward-looking information) provided or otherwise made
available to the Sellers or their Representatives.

 

(e)                                  The Buyer and its Representatives may
possess material non-public information not known by a Seller regarding or
relating to the Buyer, including information concerning the Buyer’s business,
financials, prospects, projections, operations, technology, assets, liabilities,
results of operations, financial condition, budgets, estimates or operational
metrics or any other matter.

 

(f)                                   Such Seller is aware that (i) the
Transaction Documents, (ii) the Offering, (iii) the Transactions and (iv) future
changes and developments in (A) the Buyer’s business and financial condition and
operating results, (B) the industries in which the Buyer competes and
(C) overall market and economic conditions, may have a favorable impact on the
value of the Repurchase Shares on or after the date of this Agreement.

 

(g)                                  To the fullest extent permitted by
applicable Law, none of the Buyer, any of its Representatives or any other
Person shall have any liability or responsibility whatsoever to such Seller or
any of its Representatives on any basis (including in contract or tort, under
federal or state securities laws or otherwise) based upon any information
provided or made available, or statements made (or any omissions therefrom), to
such Seller or any of its Representatives, except as and only to the extent
expressly set forth in this Agreement.

 

(h)                                 Such Seller has had a full and complete
opportunity to consult legal, tax and business advisors and has in fact
consulted such advisors with respect to this Agreement and any matters
contemplated hereunder.

 

Section 5.2                                    Release, Discharge and Waiver.

 

(a)                                 Effective from and after the Initial Closing
Date, each Seller, for itself and its Representatives (including Sean Traynor)
and their respective heirs, successors and assigns (together, the “Releasors”),
hereby irrevocably, absolutely and unconditionally forever releases and
discharges, and covenants not to sue, the Buyer or any of its subsidiaries or
affiliates and their respective future, present or past Representatives and
their respective successors and assigns (together, the “Releasees”), from and
with respect to any and all claims, rights, causes of action, suits,
obligations, debts, demands, liabilities, controversies, costs, expenses, fees
or damages of any kind, in law or in equity, which such Releasor has ever had,
now has or which such Releasor can, shall or may have, against a Releasee,
whether directly, indirectly,

 

10

--------------------------------------------------------------------------------


 

derivatively, representatively or in any other capacity, foreseen or unforeseen,
matured or unmatured, known or unknown, fixed or contingent, liquidated or
unliquidated, including those which are based upon, arise from or in any way
relate to or involve, directly or indirectly, any Releasor’s, direct or
indirect, purchase, investment and ownership of the Repurchase Shares, Company
Options, Restricted Shares or any other shares of Common Stock owned by a Seller
or any of its affiliates (including Restricted Shares), directly or indirectly,
as of the date of this Agreement or any Closing Date, including any service on
the Board and any committee thereof; provided, that the foregoing provisions of
this Section 5.2 shall not prevent a Seller from participating in any damages
award, recovery or other remedy that is (i) not based on a claim, suit, demand,
complaint or proceeding brought, directly or indirectly, by a Seller or its
Representatives and (ii) available to shareholders of the Buyer generally with
respect to any action, event, circumstance, omission, matter or thing first
occurring after the date of this Agreement and arising from such Seller’s
beneficial ownership of Seller Shares, which Seller Shares are not at such time
Repurchase Shares; provided, further, that, for clarity, the foregoing
provisions of this Section 5.2 shall not operate as a release or discharge of
any claim by Sean Traynor or Thomas Scully for indemnification in accordance
with Section 8 of the Amended and Restated Certificate of Incorporation of the
Buyer. Notwithstanding the foregoing, but subject to Section 5.1, nothing
contained in this Section 5.2 shall constitute any release, discharge or waiver
to the extent that the applicable claims, rights, causes of action, suits,
obligations, debts, demands, liabilities, controversies, costs, expenses, fees
or damages arise out of a breach of this Agreement by the Buyer.  EACH SELLER IS
AWARE THAT IT MAY HEREAFTER DISCOVER FACTS IN ADDITION TO OR DIFFERENT FROM
THOSE IT NOW KNOWS OR BELIEVES TO BE TRUE WITH RESPECT TO THE SUBJECT MATTER OF
THE RELEASE PROVIDED FOR IN THIS Section 5.2; HOWEVER, IT IS THE INTENTION OF
EACH SELLER THAT SUCH RELEASE BE EFFECTIVE AS A FULL AND FINAL ACCORD AND
SATISFACTORY RELEASE OF EACH AND EVERY MATTER SPECIFICALLY OR GENERALLY REFERRED
TO IN THIS Section 5.2.  IN FURTHERANCE OF SUCH INTENTION, THE RELEASES GIVEN
HEREIN SHALL BE AND REMAIN IN EFFECT AS FULL AND COMPLETE GENERAL RELEASES OF
ALL SUCH MATTERS, NOTWITHSTANDING THE DISCOVERY OR EXISTENCE OF ANY ADDITIONAL
OR DIFFERENT CLAIMS OR FACTS RELATIVE THERETO.

 

(b)                                 Effective from and after the Initial Closing
Date, the Buyer, for itself and its Representatives (together, the “Buyer
Releasors”), hereby irrevocably, absolutely and unconditionally forever releases
and discharges, and covenants not to sue, each Seller (including Sean Traynor)
and any of their subsidiaries or affiliates and their respective future, present
or past Representatives and their respective successors and assigns (together,
the “Seller Releasees”), from and with respect to any and all claims, rights,
causes of action, suits, obligations, debts, demands, liabilities,
controversies, costs, expenses, fees or damages of any kind, in law or in
equity, which such Buyer Releasor has ever had, now has or which such Buyer
Releasor can, shall or may have, against a Seller Releasee, whether directly,
indirectly, derivatively, representatively or in any other capacity, foreseen or
unforeseen, matured or unmatured, known or unknown, fixed or contingent,
liquidated or unliquidated, including those which are based upon, arise from or
in any way relate to or involve, directly or indirectly, any Seller’s, direct or
indirect, purchase, investment and ownership of the Repurchase Shares, Company
Options, Restricted Shares or any other shares of Common Stock owned by a Seller
or any of its affiliates (including Restricted Shares), directly or indirectly,
as of the date of this

 

11

--------------------------------------------------------------------------------


 

Agreement or any Closing Date, including any service on the Board and any
committee thereof; provided, that the foregoing provisions of this Section 5.2
shall not operate as a release or discharge of any claim or counterclaim of the
Buyer related to any action or omission of the Sellers in connection with the
first proviso in Section 5.2(a). Notwithstanding the foregoing, but subject to
Section 5.1, nothing contained in this Section 5.2 shall constitute any release,
discharge or waiver to the extent that the applicable claims, rights, causes of
action, suits, obligations, debts, demands, liabilities, controversies, costs,
expenses, fees or damages arise out of a breach of this Agreement by any
Seller.  THE BUYER IS AWARE THAT IT MAY HEREAFTER DISCOVER FACTS IN ADDITION TO
OR DIFFERENT FROM THOSE IT NOW KNOWS OR BELIEVES TO BE TRUE WITH RESPECT TO THE
SUBJECT MATTER OF THE RELEASE PROVIDED FOR IN THIS Section 5.2; HOWEVER, IT IS
THE INTENTION OF THE BUYER THAT SUCH RELEASE BE EFFECTIVE AS A FULL AND FINAL
ACCORD AND SATISFACTORY RELEASE OF EACH AND EVERY MATTER SPECIFICALLY OR
GENERALLY REFERRED TO IN THIS Section 5.2.  IN FURTHERANCE OF SUCH INTENTION,
THE RELEASES GIVEN HEREIN SHALL BE AND REMAIN IN EFFECT AS FULL AND COMPLETE
GENERAL RELEASES OF ALL SUCH MATTERS, NOTWITHSTANDING THE DISCOVERY OR EXISTENCE
OF ANY ADDITIONAL OR DIFFERENT CLAIMS OR FACTS RELATIVE THERETO.

 

(c)                                  Each of the parties to this Agreement
represents and warrants that it has not heretofore transferred or assigned, or
purported to transfer or assign, to any Person any claims, rights, causes of
action, suits, obligations, debts, demands, liabilities, controversies, costs,
expenses, fees or damages herein released. Each of the parties represents and
warrants that neither it nor any assignee has filed any lawsuit against the
other.

 

Section 5.3                                    Further Assurances.  At each
Closing, Buyer shall take all actions that may be reasonably necessary and do
all things reasonably requested to facilitate electronic delivery of the
applicable Repurchase Shares through the Depository Trust Company
Deposit/Withdrawal at Custodian system, including causing all letters of
instruction, opinions of counsel or other documentation that may be required by
the Buyer’s transfer agent (the “Transfer Agent”) to facilitate the Closings to
be delivered by the Buyer or its Representatives prior to the applicable Closing
to the Transfer Agent.

 

Section 5.4                                    Amendment; Waiver. This Agreement
may not be amended, modified or supplemented in any manner, whether by course of
conduct or otherwise, except by an instrument in writing specifically designated
as an amendment hereto, signed by or on behalf of each party. No failure or
delay of any party in exercising any right or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such right or
power, or any course of conduct, preclude any other or further exercise thereof
or the exercise of any other right or power.  The rights and remedies of the
parties hereunder are cumulative and are not exclusive of any rights or remedies
which they would otherwise have hereunder.  Any agreement on the part of any
party to any such waiver shall be valid only if set forth in a written
instrument executed and delivered by a duly authorized officer or other
authorized Representative on behalf of such party.

 

12

--------------------------------------------------------------------------------


 

Section 5.5                                    Fees and Expenses.  All fees and
expenses incurred in connection with or related to the Transaction Documents and
the Transactions shall be paid by the party incurring such fees or expenses,
whether or not such transactions are consummated.

 

Section 5.6                                    Governing Law.  This Agreement
and all disputes or controversies arising out of or relating to this Agreement
or the Transactions shall be governed by, and construed and interpreted in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of laws.

 

Section 5.7                                    Consent to Jurisdiction; Service
of Process.  The parties hereto irrevocably agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, the Transaction Documents or the Transactions
shall be brought exclusively in federal or state courts located in the state of
New York, and each of the parties hereby irrevocably consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.  Each of the parties agrees not to commence
any action, suit or proceeding relating thereto except in the courts described
above in New York, other than actions in any court of competent jurisdiction to
enforce any judgment, decree or award rendered by any such court in New York as
described herein.  Each of the parties further agrees that notice as provided
herein shall constitute sufficient service of process and the parties further
waive any argument that such service is insufficient.  Each of the parties
hereby irrevocably and unconditionally waives, and agrees not to assert, by way
of motion or as a defense, counterclaim or otherwise, in any action or
proceeding arising out of or relating to the Transaction Documents or the
Transactions, (a) any claim that it is not personally subject to the
jurisdiction of the courts in New York as described herein for any reason,
(b) that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (c) that (i) the suit,
action or proceeding in any such court is brought in an inconvenient forum,
(ii) the venue of such suit, action or proceeding is improper or (iii) the
Transaction Documents, or the subject matter hereof, may not be enforced in or
by such courts.

 

Section 5.8                                    WAIVER OF JURY TRIAL.  EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES  ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS.

 

Section 5.9                                    Severability; Invalidity or
Unenforceability. Whenever possible, each provision or portion of any provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or portion of
any provision in such jurisdiction, and this Agreement will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or

 

13

--------------------------------------------------------------------------------


 

unenforceable provision or portion of any provision had never been contained
herein, so long as the economic and legal substance of the Transactions are not
affected in a manner materially adverse to any party hereto.

 

Section 5.10                             Assignment; Successors.  Neither this
Agreement nor any of the rights, interests or obligations under this Agreement
may be assigned or delegated, in whole or in part, by operation of law or
otherwise, by any party without the prior written consent of the other parties
to this Agreement, and any such assignment without such prior written consent
shall be null and void.  Subject to the preceding sentence, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.

 

Section 5.11                             Interpretation.  When a reference is
made in this Agreement to a Section, Article, Schedule, Exhibit or Annex such
reference shall be to a Section, Article, Schedule, Exhibit or Annex of or to
this Agreement unless otherwise indicated.  The headings and other captions in
this Agreement are for convenience and reference only and shall not be used in
interpreting, construing or enforcing any of the provisions of this Agreement. 
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require.  The word “including” and words of similar
import when used in this Agreement will mean “including, without limitation,”
unless otherwise specified. The word “or” shall be disjunctive but not
exclusive.  The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of the
Agreement.

 

Section 5.12                             No Third-Party Beneficiaries.  Other
than as set forth in Section 5.2 and Section 5.10, nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the parties and their respective successors and permitted assigns any legal or
equitable right, benefit or remedy of any nature under or by reason of this
Agreement.

 

Section 5.13                             Enforcement.  The parties to this
Agreement agree that irreparable damage would occur if any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached.  It is accordingly agreed that the parties to this
Agreement shall be entitled to an injunction or injunctions to prevent breaches
or threatened breaches of this Agreement and to enforce specifically the terms
and provisions of this Agreement in any federal court sitting in the Borough of
Manhattan in the City and State of New York or other court of the United States
as specified in Section 5.7, this being in addition to any other remedy at law
or in equity, and the parties to this Agreement hereby waive any requirement for
the posting of any bond or similar collateral in connection therewith. The
parties acknowledge and agree that each party hereto shall be entitled to an
injunction, specific performance and other equitable relief to prevent breaches
of this Agreement and to enforce specifically the terms and provisions hereof,
this being in addition to any other remedy to which they are entitled at law or
in equity. Each party hereto agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief on the basis that
(a) the other party has an adequate remedy at law or (b) an award of specific
performance is not an appropriate remedy for any reason at law or equity.

 

14

--------------------------------------------------------------------------------


 

Section 5.14                             Entire Agreement. The Transaction
Documents set forth all of the promises, agreement, conditions, understandings
and covenants between the parties hereto with respect to the subject matter
referred to herein, and there are no promises other than as set forth herein and
therein. Any and all prior agreements with respect to such subject matter are
hereby revoked. The Transaction Documents are, and are intended by the parties
to be, an integration of any and all prior agreements or understandings, oral or
written, with respect to such subject matter.

 

Section 5.15                             Counterparts. This Agreement may be
executed in any number of counterparts, which may be by facsimile and/or
PDF/e-mail, all of which counterparts taken together shall constitute one and
the same instrument.

 

Section 5.16                             Survival of Representations and
Warranties.  All representations and warranties and acknowledgments contained
herein or made in writing by any party in connection herewith shall survive the
execution and delivery of this Agreement and each Closing.

 

Section 5.17                             Standstill. Each of the Sellers agrees
that, for a period of three years from the date of the Initial Closing, unless
specifically invited in writing by the Buyer, neither any Seller any of their
respective affiliates (including Sean Traynor), or their respective officers,
employees, directors or partners, will in any manner, directly or indirectly,
(a) effect or seek, offer or propose (whether publicly or otherwise) to effect,
or cause or participate in or in any way assist any other person to effect or
seek, offer or propose (whether publicly or otherwise) to effect or participate
in, (i) any direct or indirect acquisition of any securities (or beneficial
ownership thereof) or assets of the Buyer or any of its affiliates, other than
the acquisition of up to an aggregate of two percent (2%) of the outstanding
common shares of the Buyer solely for passive investment purposes; (ii) any
tender or exchange offer, merger or other business combination involving the
Buyer or any of its affiliates; (iii) any recapitalization, restructuring,
liquidation, dissolution or any other extraordinary transaction with respect to
the Buyer or any of its affiliates; or (iv) any “solicitation” of “proxies” (as
such terms are used in the proxy rules of the Securities and Exchange
Commission) or consents to vote any voting securities of the Buyer or any of its
affiliates; (b) form, join or in any way participate in a “group” with respect
to the Buyer or any of its affiliates; (c) take any action that might force the
Buyer or any of its affiliates to make a public announcement regarding any of
the types of matters set forth in (a) above; or (d) enter into any discussions
or arrangements with any person with respect to any of the foregoing, provided
that the forgoing shall not prevent the Sellers from tendering their shares or
otherwise participating in any extraordinary transaction proposed by any third
party other than the Sellers.

 

Section 5.18                             Non-Disparagement.  Effective from and
after the date of this Agreement, for a period of three years following the date
of this Agreement, each Seller shall not (and shall cause each of its
Representatives (including Sean Traynor) not to) knowingly defame or
disparage any Releasee, whether in writing or orally and the Buyer shall not
(and shall cause each of its Representatives not to) knowingly defame or
disparage any Seller or its Affiliates (including Sean Traynor and Thomas
Scully), whether in writing or orally.

 

15

--------------------------------------------------------------------------------


 

Section 5.19                             Treatment of Awards.

 

(a)                                 Each option to acquire shares of Common
Stock held by a Seller or any of its affiliates that was issued by the Buyer
(each, a “Company Option”) that is outstanding immediately before the Initial
Closing and that is not then exercisable or vested, by virtue of the Initial
Closing and without any action by the Buyer or the holder of that Company
Option, shall be cancelled and terminated at the Closing without payment or
consideration therefor and the holder of such Company Option shall have no
rights whatsoever with respect thereto.

 

(b)                                 Each Company Option that is outstanding
immediately before the Initial Closing and is then exercisable and vested, shall
by virtue of the Initial Closing and without any action by the Buyer or the
holder of that Company Option, shall be cancelled and converted at the Initial
Closing into the right to receive from the Buyer at the Closing an amount in
cash, without interest, that is equal to the excess, if any, of the closing
price of the Company’s common stock on the date of the Initial Closing over the
per share exercise or purchase price of the applicable Company Option (the
“Exercise Price”), multiplied by the aggregate number of shares of Common Stock
in respect of such Company Option immediately before the Closing.

 

(c)                                  If the Exercise Price of a Company Option
is equal to or exceeds the closing price of the Company’s common stock on the
date of the Initial Closing, such Company Option shall be cancelled and
terminated at the Closing without payment or consideration therefor and the
holder of such Company Option shall have no rights whatsoever with respect
thereto.

 

(d)                                 Each unvested share of restricted Common
Stock, including performance shares held by a Seller or any of its affiliates
(each, a “Restricted Share”), that is outstanding immediately prior to the
Initial Closing by virtue of the Initial Closing and without any action by the
Buyer or the holder of that Restricted Share, shall be cancelled.  Each other
equity award held by a Seller or any of its affiliates, if any, existing as of
immediately before the Initial Closing, by virtue of the Initial Closing and
without any action by the Buyer or the holder of that equity award, shall be
cancelled.

 

Section 5.20                             Filings and Announcements. The Buyer
may issue a press release and may file a Current Report on Form 8-K with the
U.S. Securities and Exchange Commission (the “SEC”) to announce the execution
and delivery of this Agreement and the purchase by the Buyer of the Repurchase
Shares and will include a copy of this Agreement as an exhibit to such Form 8-K.
No Seller will make any public announcement or issue a press release regarding
the Transactions without the prior written consent of the Buyer. Notwithstanding
the immediately preceding sentence, the Sellers may file an amendment to their
Schedule 13D regarding the sale of the Repurchase Shares at or after 9:00 am
(New York time) on June 22, 2016 and make any filings required pursuant to
Section 16 of the Exchange Act, in each case to the extent required by
applicable law.

 

Section 5.21                             Registration Statement. The Buyer shall
use commercially reasonable efforts to cause its Registration Statement on form
S-3 (File No. 333-191075) to remain effective with respect to the Seller Shares
that are not Repurchase Shares until the earlier

 

16

--------------------------------------------------------------------------------


 

of (i) six months following the date of this Agreement and (ii) such time as the
Sellers no longer beneficially own any of the Seller Shares.

 

Section 5.22                             Notices.  All notices or other
communications required or permitted under this Agreement shall be delivered by
email to the following persons:

 

(a)                                 The Sellers: STraynor@wcas.com, with a copy
(which shall not constitute notice) to christopher.rile@ropesgray.com.

 

(b)                                 The Buyer:  twolk@universalamerican.com.

 

[Signature Page Follows]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

BUYER:

 

 

 

 

UNIVERSAL AMERICAN CORP.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SELLERS:

 

 

 

 

 

 

 

WCAS MANAGEMENT CORP.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

WELSH, CARSON, ANDERSON & STOWE X, L.P.

 

 

 

By:

WCAS X Associates LLC, its general partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature page to Stock Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Common Stock, Company Options and Restricted Shares

 

 

 

Non-Voting
Common

 

Voting
Common

 

 

 

 

 

Restricted

 

Initial
Repurchase

 

 

 

Name of Entity

 

Stock

 

Stock

 

Total

 

Options

 

Shares

 

Shares - 75%

 

Seller %

 

Welsh, Carson, Anderson & Stowe X, L.P.

 

—

 

6,999,200

 

6,999,200

 

—

 

—

 

 

 

 

 

WCAS Management Corp.

 

—

 

99,575

 

99,575

 

119,226

 

—

 

 

 

 

 

Total WCAS

 

—

 

7,098,775

 

7,098,775

 

119,226

 

—

 

5,324,081

 

39.20

%

 

Option Details

 

Name of Entity

 

Grant Date

 

Vested Options

 

Strike Price

 

 

 

 

 

 

 

 

 

WCAS Management Corp.

 

5/30/2012

 

49,022

 

$

6.46

 

WCAS Management Corp.

 

5/29/2013

 

44,346

 

$

6.81

 

WCAS Management Corp.

 

5/28/2014

 

25,858

 

$

7.21

 

Total WCAS

 

 

 

119,226

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule B

 

Form of Lock-up Agreement

 

[See Attached]

 

--------------------------------------------------------------------------------


 

Schedule C

 

Form of Director Resignation Letter

 

June       , 2016(1)

 

Universal American Corp.

44 South Broadway

White Plains, NY

 

Dear Mr. Barasch:

 

Effective as of the date hereof, I hereby resign as member of the Board of
Directors of Universal American Corp. and all committees thereof.

 

 

Sincerely,

 

 

 

 

 

 

 

[Director Name]

 

--------------------------------------------------------------------------------

(1)  Resignation letter will be dated the date of the Initial Closing.

 

--------------------------------------------------------------------------------


 

Schedule D

 

Wire Transfer Instructions(2)

 

--------------------------------------------------------------------------------

(2)  To be supplied by Seller

 

--------------------------------------------------------------------------------